Title: To George Washington from Allan Macrae, 3 September 1754
From: Macrae, Allan
To: Washington, George



Dr Colo.
Dumfries Sept. 3: 1754

Mr Wright returnd from Wmsburgh on Monday night, & would have immediatly have Waited on You, but I knew Your Good nature, & hatred of Ceremony will excuse it, as he had no Letters for You, or indeed to any others tho. he called on both the Colo. Fairfax’s for their Commds[.] He was kindly recd by the Governr, Who told him there Coud be nothing done till the rising of the assembly, when he Shoud be rememberd, & is the Case with all those, who were in waiting for Comissns; I am very Sensible the kind reception Mr Wright met with, is chiefly owing to your kind & generous Recomendation, which justly challenges his, & my gratefull acknowledgements: I hope he

will be able to Shew, it was not a Misplacd Generosity, but that a Commissn is only the necessary reward of Merit.
Mr Wright brings nothing more remarkable than that the assembly has Voted £20.000 to be rais’d by a poll tax of 5/–2/ whereof to be paid in Decr, & the other 3/ or 30 lb. Tobo to be paid in June next. We Cant tell how it is to be applyd, Or by Whom Disposd. The assembly ’twas thought woud rise this day.
I Shoud be glad to know Mrs Fairfax is quite recover’d, & that the Ladys are as you wish them to ⟨be⟩—pay my acceptable Complimts to the Ladys & Gent. of the regimt & am—usque ad: as far as you please Dr Colo. Yr Most Oblig’d & Obedt Servt

Allan Macrae 
 

Its said Letters from the Atty indicate some hope of yet succeeding in having the pistole affair determined [in] favr of the Country, & that he is establisd in his attorneys place. Its thought this favourable turn of his affairs is owing to the alacrity with which the assembly Voted the 10.000£ as appeard by the Journals of the House Sent to Brittain.

